Citation Nr: 1234185	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  07-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for lumbosacral disability.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for residuals of bilateral big toe fractures.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from May 1999 to May 2004, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file was subsequently transferred to the RO in Denver, Colorado.  The record reveals that the Veteran now has an address in Edgewood, Washington.

This case was previously before the Board in August 2010 and February 2011.  The case was returned to the Board for appellate consideration.

In an April 2007 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a Board hearing at the RO (Travel Board hearing).  The Veteran was scheduled for such a hearing in November 2010, but failed to report as scheduled.  The Veteran's hearing request is considered withdrawn.  See 38 38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's claims of entitlement to service connection for tinnitus, a lumbar spine disability, bronchitis, gastritis, residuals of fractures of the bilateral big toes, and headaches.

In February 2011 the Board noted that VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board noted that the Veteran had not yet been afforded VA examinations regarding his claims of entitlement to service connection for tinnitus, lumbosacral spine disability, bronchitis, gastritis, residuals of big toe fractures, and headaches, in order to determine whether these claimed disabilities are related to his military service.  In this regard, the Board noted that the Veteran had noise exposure during service, but that it is unclear whether he currently has tinnitus.  Likewise, the Board found that the Veteran's service treatment records indicate that the Veteran was treated for bronchitis, gastritis, low back strain, headaches, and for painful feet and toes during the course of his military service, but that it was unclear whether the Veteran currently has any related disabilities.  In the alternative, the Veteran was noted to contend that, even absent an acute event or injury during service, his service resulted in current tinnitus, bronchitis, gastritis, lumbar spine disability, bilateral big toe disabilities, and headaches.  The Board further stated that the Veteran also contends that he has had continuity of symptomatology in the years following active service, but has had difficulty obtaining medical care due to a lack of health insurance.  The Board noted that the medical evidence is unclear whether the Veteran's claimed disabilities are related causally or etiologically to active service.  

The Board reported that VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  The Board further noted that if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, the Board found that additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims of entitlement to service connection and remanded the claims for the Veteran to be afforded VA examinations in order to determine the nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Subsequent to the Board's February 2011 Remand, the Veteran was scheduled for examinations in March 2011 at the VA Medical Center (VAMC) in Denver, Colorado.  The Veteran was noted to have refused to report for the examination at this location.  Thereafter, in a report of contact, dated in April 2011, the Veteran requested to be rescheduled for examinations at the VAMC in Denver, Colorado.  The Veteran was rescheduled for examinations at the VAMC in Denver, Colorado.  These examinations were scheduled three days after the date of the report of contact.  The Veteran was noted to refuse to report for the examinations at that location and the notation included a statement that the "Veteran was unavailable for exams within reasonable time frame - moving to Washington State, will call to reopen exam in June."  No further attempts appear to have been made to schedule the Veteran for the requested examinations.

A Report of Contact, dated in July 2012, from the Veteran's representative indicates a new address for the Veteran and that the Veteran was willing to report an examination provided they be scheduled in Seattle because he worked there.

Review of the claims file reveals that mail sent to the Veteran's address in Colorado has been returned as undeliverable including a June 2012 notice letter to the Veteran.

As the Veteran has provided good cause for failing to report for his examination, the Board finds it necessary to make an additional attempt to afford the Veteran appropriate examinations.  See 38 C.F.R. § 3.159.

In addition, the Board notes that the Veteran's service treatment records reveal that the Veteran was deployed to the Persian Gulf.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In this regard, the Board notes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for disability due to undiagnosed illness and medically unexplained chronic multi symptom illness.  Pursuant to the regulation, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  To date, the Veteran's claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Lastly, as the record is unclear regarding the Veteran's current address, prior to scheduling the Veteran for VA examinations the RO must ascertain the Veteran's correct address.

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action to confirm the Veteran's mailing address.  The RO should also confirm whether the examination shall be scheduled at the nearest VAMC in Seattle, Washington or Denver, Colorado depending on the Veteran's residence at the time of scheduling.  All responses to requests for information must be associated with the claims folder. 

2.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature, extent, and etiology of any tinnitus, lumbosacral disability, bronchitis, gastritis, residuals of bilateral big toe fractures, and/or headaches found to be present.  The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  A complete rationale for all conclusions and opinions must be provided.  Specifically, the VA examiner's opinion should address the following: 

(a) State whether the Veteran's complaints of tinnitus, lumbosacral disability, bronchitis, gastritis, residuals of bilateral big toe fractures, and/or headaches are attributable to a known clinical diagnosis or whether any of the problems are manifestations of an undiagnosed illness. 

(b) If any tinnitus, lumbosacral disability, bronchitis, gastritis, residuals of bilateral big toe fractures, and/or headaches are found to be present is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that any tinnitus, lumbosacral disability, bronchitis, gastritis, residuals of bilateral big toe fractures, and/or headaches found to be present was incurred in or aggravated beyond its natural progression during the Veteran's period of active service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

The medical basis of the examiner(s) opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

4.  The RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date, time, and location of the examination(s) sent to the Veteran by the pertinent VA medical facility.

5.  Thereafter, the RO should consider all additional evidence received since the most recent supplemental statement of the case, and readjudicate the claims of entitlement to service connection for tinnitus, bronchitis, gastritis, a lumbar spine disability, a bilateral foot/big toe disability and headaches.  In readjudicating his service connection claims, the RO must consider 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If the benefits sought remain denied, the RO should issue a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


